DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because it contains reference characters of the drawings.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, and 6-8 objected to because of the following informalities: 
In claim 1, line 10, “the end surface” should read “one or more of the end surfaces”.
In claim 1, line 13, “the external electrode” should read “each of the external electrodes”. 
In claim 1, line 14, “the end surface” should read “the respective end surface”.
In claim 1, line 14, “the side surface” should read “one or more of the side surfaces”.
In claim 1, line 18, “the external electrode” should read “the respective external electrode”.
In claim 1, line 20, “the end surface” should read “the respective end surface”.
In claim 1, line 21, “the end surface” should read “the respective end surface”.
In claim 1, line 24, “the end surface” should read “the respective end surface”.
In claim 3, line 4, “the end surface” should read “the respective end surface”.
In claim 3, line 5, “the end surface” should read “the respective end surface”.
In claim 6, line 16, “connection portion” should read “connection portions”, and “electrode portion” should read “electrode portions”.
In claim 7, line 23, “the end surface” should read “the respective end surface”.
In claim 8, line 3 on page 30, “the end surface” should read “the respective end surface”.
In claim 8, line 4 on page 30, “the end surface” should read “the respective end surface”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (US 20150325377 and hereinafter Takeuchi ‘377) in view of Saito et al (US 20140321025 and hereinafter Saito ‘025).
In regards to claim 1, Takeuchi '377 discloses an electronic component comprising: an element body (2 - FIG. 1A; [0034]) including a pair of end surfaces facing each other and four side surfaces connecting the pair of end surfaces (seen in FIGs. 1A-1C and described in [0034]);

a plurality of internal electrodes (3a & 3b - FIG. 2; [0039]) disposed in the element body (seen in FIG. 2), wherein
the element body includes a first edge line surface (curved surface connecting surfaces 2e with 2a, 2b, 2c, & 2d in FIG. 1A-1C) which is provided between one or more of the end surfaces and each of the side surfaces and which is curved (seen in FIGs. 1A-1C), and a second edge line surface (curved surface connecting surfaces 2a with 2d) which is provided between two adjacent side surfaces and which is curved (seen in FIG. 1B),
each of the external electrodes includes an electrode layer (4a & 4b - FIG. 1A; [0043]) provided across the respective end surface and a part of one or more of the side surfaces (seen in FIGs. 1A-1C),
the plurality of internal electrodes each include an electrode portion (3a1 & 3b1 - FIG. 2; [0039]) disposed to face other internal electrodes (seen in FIG. 2) and a connecting portion (3a2 & 3b2 - FIG. 2; [0040]) connecting the electrode portion and the respective external electrode,
the connecting portions of the internal electrodes are positioned in a region corresponding to the respective end surface when viewed from a direction perpendicular to the respective end surface (seen in FIG. 1A, noting that portion 3a2 would be expected to be positioned in a region corresponding to surface 2e when viewed from the left of FIG. 1A), and
respective end surface (seen in FIG. 1A, noting that upward and downward portions of 3a1 would be expected to be overlapping a region corresponding to the first edge line surface when viewed from the left of FIG. 1A). Takeuchi '377 fails to explicitly disclose a plated layer covering the electrode layer.
Saito '025 discloses a plated layer (22a - FIG. 1; [0023]) covering the electrode layer (20a - FIG. 1; [0022]) (seen in FIG. 1 and described in [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Takeuchi '377 such that a plated layer covers the electrode layer, as taught by Saito '025, in order to prevent solder erosion ([0023]).

In regards to claim 3, modified Takeuchi '377 further discloses wherein all the connecting portions of the plurality of internal electrodes are positioned in the region corresponding to the respective end surface when viewed from the direction perpendicular to the respective end surface (seen in FIG. 1A and described in [0040]).

In regards to claim 4, modified Takeuchi '377 further discloses wherein the electrode portions of two internal electrodes disposed at end portions in a lamination direction (upward in FIG. 1B) of the plurality of internal electrodes have portions overlapping the region corresponding to the first edge line surface at positions facing 

In regards to claim 5, modified Takeuchi '377 further discloses wherein all the electrode portions of the plurality of internal electrodes have portions overlapping the region corresponding to the first edge line surface when viewed from the direction perpendicular to the end surface (seen in FIG. 1B, noting that edges 3a12 & 3b12 of all electrode portions 3a1 & 3b1 overlap the region between curved surfaces 2p and 2r).

In regards to claim 6, modified Takeuchi '377 further discloses wherein a width of the connecting portions is smaller than a width of the electrode portions (seen in FIG. 1A and described in [0042]).

In regards to claim 7, modified Takeuchi '377 further discloses wherein both end portions in a direction in which a pair of side surfaces parallel to the lamination direction face each other in the electrode portions of the two internal electrodes disposed at the end portions in the lamination direction of the plurality of internal electrodes have portions overlapping the region corresponding to the first edge line surface when viewed from the direction perpendicular to the respective end surface (seen in FIG. 1B, noting that edges 3a12 & 3b12 of electrode portions 3a1 & 3b1 overlap the region between curved surfaces 2p and 2r).

In regards to claim 8, modified Takeuchi '377 further discloses wherein central portions in the direction in which the pair of side surfaces parallel to the lamination direction face each other in the electrode portions of the two internal electrodes disposed at the end portions in the lamination direction of the plurality of internal electrodes are positioned in the region corresponding to the respective end surface when viewed from the direction perpendicular to the respective end surface (seen in FIG. 1A, noting that central portions would be expected to be positioned in the region corresponding to the surface 2e when viewed from the left of FIG. 1A).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi ‘377 in view of Saito ‘025 and in further view of Japanese Patent Document 2011233696 (JP 2011233696 and hereinafter JP2011233696).
In regards to claim 2, modified Takeuchi '377 fails to explicitly disclose wherein a radius of curvature of a corner portion of the element body is larger than a radius of curvature of the second edge line surface.
JP2011233696 discloses a radius of curvature of a corner portion (R2 - FIG. 2; [0035], line 1008; noting R2 extends to the corners of body) of the element body (1 - FIG. 1; [0016], line 401) is larger than a radius of curvature of the second edge line surface (R4 - FIG. 3; [0027], line 731) (see FIG. 6, Columns 1-3 with translation on page 36, and [0035], lines 1008-1009, noting that for samples 15-17, R2 is larger than R4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of modified Takeuchi '377 such that a radius of curvature of a corner portion of the element body is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200152391 – FIGs. 3 & 5 and [0061]
	US 20190385793 – FIGs. 15, 19A & 19B and [0123] & [0124]
US 20190355518 – FIGs. 11 & 12
	US 20190164693 – FIG. 7
US 20170011852 – FIG. 5 and [0086] & [0108]
JP 2016025287 – FIG. 6
US 20150021073 – FIG. 2 and [0070]
	US 20120194031 – FIG. 5
	JP H11191515 – FIGs. 2 & 3	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848          

/David M Sinclair/Primary Examiner, Art Unit 2848